DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The plurality of gripping arms defining a rail space in claim 2 comprises limitations already present in claim 1 from which claim 2 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (U.S. Patent No. 9,964,244).
Regarding Claim 1, Maeda discloses a gripper (15) for use in a mechanical joint assembly, the gripper comprising: 
A first end (Maeda: first 15d) defining a first lateral extent of the gripper; 
A second end (Maeda: second 15d) defining a second lateral extent of the gripper; 
A front wall (Maeda: 15m) defining a front extent of the gripper; 
A rear wall (Maeda: opposite 15m) defining a rear extent of the gripper; 
An engagement end (Maeda: surface supporting 16, 17, 18) defining a lower extent of the gripper, the engagement end (Maeda: surface supporting 16, 17, 18) defining a plurality of gripping protuberances (Maeda: 16, 17, 18); and 
A plurality of gripper arms (Maeda: arms ending at either 15d) extending from the engagement end (Maeda: surface supporting 16, 17, 18), each gripper arm comprising a body portion (Maeda: Figure 3: portion from 15d to 15h) and a lever end (Maeda: end of arms adjacent surfaces 15f and 15b), the lever end (Maeda: end of arms adjacent surfaces 15f and 15b) defining an upper extent of the gripper (Maeda: 15b), wherein the gripper arms (Maeda: arms ending at either 15d) comprise at least a first gripper arm and a second gripper arm, and wherein a rail space (Maeda: space accommodating 15b) is defined between the first gripper arm and the second gripper arm.
Regarding Claim 2, Maeda discloses the gripper of claim 1, wherein the plurality of gripper arms (Maeda: arms ending at either 15d) defines a rail space (Maeda: space accommodating 15b).
Regarding Claim 3, Maeda discloses the gripper of claim 1, wherein a front of the gripper defines a curvature along a start of each of the plurality of gripper arms (Maeda: arms ending at either 15d)(Maeda: Figure 3(a).
Regarding Claim 4, Maeda discloses the gripper of claim 1, further comprising at least one anti-rotation protrusion (Maeda: 15g) extending from a front wall (Maeda: 15m) proximate the engagement end (Maeda: surface supporting 16, 17, 18).
Regarding Claim 5, Maeda discloses the gripper of claim 4, wherein each protrusion is angled such that a thickness of each protrusion is largest proximate an end of the gripper (front end).
Regarding Claim 6, Maeda discloses the gripper of claim 1, wherein the body portion (Maeda: Figure 3: portion from 15d to 15h) is arranged at an elbow (Maeda: transition between 15m and 15h) to each lever end (Maeda: end of arm adjacent surfaces 15f and 15b).
Regarding Claim 7, Maeda discloses the gripper of claim 6, wherein each lever end (Maeda: end of arm adjacent surfaces 15f and 15b) defines a radius (Maeda: along 15j).
Regarding Claim 8, Maeda discloses the gripper of claim 1, wherein each of the gripping protuberances (Maeda: 16, 17, 18) comprises a curvature (Maeda: along 15j).
Regarding Claim 9, Maeda discloses the gripper of claim 1, wherein the rear wall (Maeda: opposite 15m) defines a gripper bearing surface for engagement with the mechanical joint assembly (Maeda: Figure 4: surface bears against 11d).
Regarding Claim 10, Maeda discloses the gripper of claim 9, wherein the bearing surface is angled with respect to the rear wall (Maeda: opposite 15m)(Maeda: Figure 4).
Regarding Claim 11, Maeda discloses the gripper of claim 1, wherein the plurality of gripping protuberances (Maeda: 16, 17, 18) comprises a leading row (Maeda: 17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda alone.
Regarding Claim 12, Maeda discloses the gripper of claim 11, wherein the plurality of gripping protuberances (Maeda: 16, 17, 18) comprises a middle row (Maeda: 18), and a final row (Maeda: 16).
Maeda does not disclose a second row. 
If would however have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized an additional row of similar form to the first, middle, or final row as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 13, Maeda renders obvious the gripper of claim 12, wherein each gripping protuberance descends to a point.
Regarding Claim 14, Maeda renders obvious the gripper of claim 12, but does not disclose wherein the leading row (Maeda: 17), the second row, the middle row (Maeda: 18), and the final row (Maeda: 16) are of varying depths, however it would have been an obvious matter of design choice to change the size of one row relative to the others, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 15, Maeda renders obvious the gripper of claim 14, but does not disclose wherein a depth the leading row (Maeda: 17) is more than half of a depth of the second row, however it would have been an obvious matter of design choice to change the size of one row relative to the others, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 16, Maeda renders obvious the gripper of claim 15, but does not disclose wherein the depth of the second row is more than half a depth of the middle row (Maeda: 18), however it would have been an obvious matter of design choice to change the size of one row relative to the others, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 17, Maeda renders obvious the gripper of claim 12, wherein a width of the gripper can be defined as a distance between the front wall (Maeda: 15m) of the gripper and the rear wall (Maeda: opposite 15m) of the gripper.
Regarding Claim 18, Maeda renders obvious the gripper of claim 17, but does not disclose wherein the middle row (Maeda: 18) is of a distance from the rear wall (Maeda: opposite 15m) that is less than half of the width of the gripper, however it would have been an obvious matter of design choice to change the distance of the middle row from either the front or rear wall since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 19, Maeda renders obvious the gripper of claim 18, but does not disclose wherein a distance between the middle row (Maeda: 18) and the first row is the same as the distance between the middle row (Maeda: 18) and the rear wall (Maeda: opposite 15m), however it would have been an obvious matter of design choice to change the distance of the middle row from either the front or rear wall since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 20, Maeda renders obvious the gripper of claim 19, but does  not disclose wherein a distance between the first row and the second row is less than half of the distance between the middle row (Maeda: 18) and the first row, however it would have been an obvious matter of design choice to change the distance of the middle row from either the front or rear wall since such a modification would have involved a mere change in the size of a component.  A change

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679


/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679